OFFICE OF THE ATTORNEYGENERAL      OF TEXAS
                         AUSTIN




Honamrbla 33.Carl Raldsr,   %erataey
Texas Sate Board cf Lbrntal&wminmm
rztxcmBul.ldi~
Corpue Cheuristi,
                PccixaB
Bear Sim




    .tt?f.n,l;
          the salI Cl?, !3trQuss'to 8Q ~rsctlco
    Dental iiu.urp3y
                   an3 Smtiatrg in ang Cwnty
    in tha Stnta of Texna 3.1%whioh th1.elicense
    ia recorded.t
         ‘* + l Dr. 5trauos eecurad has lfcenae
    as ebooc eat out In 1929 nnd he5 never MI-
    corded hla license in any county i.nthe
Honorable B. Carl Holder, Becretery, Page 2


     State ai Texas, for upon securing said li-
     cenae Dr. 3trauss a%?turnedto MlchLgan where
     he has practiced dentistry ainca,
          *e+l*

          "I am, hOVeVBr, faced vith the difficulty
     Of detarmlnlng vhether or not the liaense grant-
     ed to Dr. Strauss in 1929 is still valid in
     view of the fact that wune v&s never recorded
     In the office of the clerk of any county in
     Texas. Is such recordatlon requ:red where a
     dentist has never actually practiced in the
     State of Texas, under the wording of the 1919
     and the 1935 lavs that such license shall bo
      resented to the aountg clerk for recordatlon
     Pbefore beglnnlng the practice of dentlotry in
     any plsce in thts Stste?t"
           The Constitution of the State of Texea proVid08 that
"the Legislature may pass laws presarlb%ng q~llficatlons of
practltloners of medLcine in this State, and to punieh persona
for malpracttce l l *." Pursuant to its inherent powera and
the authorities expresely  or implledlg conferred, the Legislli-
ture has enacted Ucense regulations relating to medicine,
dentistry, optomabry, and other slmllar prafesslons. In
order to more efflclentlg aafaguard the llvea and veJ.l.being
of its citizens  the Legislature haa not only set up standards
and regulrements for preparation and practice, but has eetab-
liahed Boarda of Fxaminera composed of professional men to
adminieter the lwva in ragsrd to the practice of a particular
profeas-Lon.
          Article 4546, Revised Civil Statutes of Texas, aa
amended, whtch vith the exception of mI.nor changes in language
is the 8tuneas Section 9 of'House Bill Ho. 1, Acts of the 36th
Legislature, read8 ae followsr
          "Every peraon to whom a 1Lcense ZB isfm?d
     by the State Board of Dantal ExamLmra nhall,
     before begfnnlng the practice of dentLstry at
     any piece In this State, yre8er.tthe shameto
     th8 County Clerk of the county In nNch he
     resides and offers to practice, and to the
     County Clerk of each and every other county
     In vhlch hemay practice or offer to practice1
                                                   ,.   .




Honorable B. Carl Holder, Page 3


     staidCounty Clerk shall record aaid license
     in a book provided for the.mrgose, and re-
     ceive fifty (50$?)cents therefor, Absence
     of the record of such license in any place
     vhere such license is hereby required to
     be recoztiedshall be prima facie evidence
     in any court op this State of the vant of
     poeeesbion of such license. Acts 1919,
      g),Aota 1935, 44th Leg,, p. SOS, ch. 249;
     2 l
          The apparent intent of the Legislature in requirw
this recordatlon of license Is not primarily to protect the
dentLst or to preserve a record of the lfcense, but to protect
the publ.icand to give to the citizena of thZs State a con-
venient and acceptable means of determining the status of the
practicing dentist in their county. The last sentence in thls
Article bears out thls Lnterprotnt1on vhen it states that
absence of such reccrd ia prhm   facie evidence of want of pos-
cession of ouch license. We would point out Ln this regard
if it is only grim8 fncSe evidence thus subject to contrary
proof there must be other means by vhkh a dentist could eatab-
llsh and prove his license. In this connection ve should nlso
analyze Article 4547, Revised Civil Statutoa of Texas, vuch
reads aa follovst
             1 1 1 l*
                 l )
                   No person shall be required to
     surrender an old license for a nev one unless
     he 80 dosiree. If 43-1~ licenne .issuedunder
     thle or any former law in Texeo ehall be lost
     or destroyed, the holder of said lfcenoe my
     present h?s ap?Zfcatl.onto the board for a
     duplicate llcenee together vith hLs affiaavLt
     of such loss or destruction and that he is
     the sane person to whom said license we ia-
     sued.,and shal.1be pranted a license under
     this lav. If the records of said board fail
     to shov that such person k’a ever licensed,
     the board may exsrclse its discret:on in
     granting said duplicate license."
          Re-dlng these tvo artlclc? tpEether we arrive at the
conclualon that the Piles of the Board of Centnl Fxnniners are
in reality the true and guiding records. Since the Dental li-
censlq  statutes do not set up a tine 1lm:t or require a re-
examination, a llcense once gmperly secured and issued would
exlat during the l:.feof the gractlt.;onerunless he vi.oleted
             ,




L   .   -,




                 Honorable B. Carl Holder, Page 8


                 nome law in regard to the praatlce of dentlstq   Q: the law
                 itself vae changed.
                           Under the fhota an you state thorn,it was not nec-
                 essary for Dr. Ytrauss to record his lioense a8 he did not
                 practice in Texas ami If that liceose accord1r.gto the re-
                 dotis of yaw Board vae properly aecwed. and issued, It is
                 at111 in good,Etandirq. We feel hovover that ve should point
                 out that if Dr. Stmuss ia going to practice dentistry in
                 Texas, he ehculd compPy with the lev and record hI:alicense
                 in the proper county.
                                                       Your8 very truly




                 FBfrR3